Citation Nr: 1548347	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent from March 1, 2002 for right knee osteoarthritis, status post right total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system (Virtual VA).

This claim was previously before the Board in September 2014.  The Board denied entitlement to a disability rating in excess of 30 percent for septal perforation, residuals septoplasty with rhinitis; denied entitlement to a disability rating in excess of 10 percent for chest scars; denied entitlement to a compensable disability rating for impotence; denied entitlement to an initial disability rating in excess of 10 percent prior to January 23, 2001, and entitlement to a disability rating in excess of 30 percent from March 1, 2002, for right knee osteoarthritis, status post total right knee arthroplasty; and granted an effective date of January 6, 1991 for the establishment of service connection for right knee osteoarthritis.  The Veteran appealed only the Board's denial of entitlement to a disability rating in excess of 30 percent from March 1, 2002 for right knee osteoarthritis, status post total right knee arthroplasty to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated August 31, 2015, the Court granted the JMR, and the Board's September 2014 decision with respect to the denial of a disability rating in excess of 30 percent from March 1, 2002 for right knee osteoarthritis, status post total right knee arthroplasty (right total knee replacement) was vacated and remanded for action consistent with the terms of the JMR.  The Veteran's claim now returns to the Board for compliance with the instructions in the August 2015 Court-adopted JMR.

In the September 2014 decision, the Board also remanded the Veteran's claims of entitlement to service connection for antiphospholipid antibody syndrome (claimed as lupus), entitlement to compensation under 38 U.S.C.A. § 1151 for right foot fracture with blood clots, and entitlement to a total disability rating based on individual unemployability (TDIU).  The Board's review of the evidentiary record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Other documents contained on Virtual VA include an October 2011 addendum to the September 2011 VA examination report, and VA treatment records from the Denver VA Medical Center (VAMC) dated March 2011 to October 2013.  The Veterans Benefits Management System (VBMS) contains treatment records from Dr. S.E.C. at CHMG Family Medicine dated December 2013 to April 2014, the August 2015 JMR and Court order, and a September 2015 appellate brief .  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The August 2015 JMR concluded that in its September 2014 denial, the Board failed to support its conclusion that the entirety of the evidence did not support a finding of severe symptoms associated with the Veteran's right knee condition with an adequate statement of reasons or bases.  The Court noted, "[T]he Board had an obligation to adequately explain why it believed that the residuals of [the Veteran's] right TKR [total knee replacement] did not constitute 'severe painful motion or weakness' in light of the actual evidence of record demonstrating daily right knee pain, weakness, stiffness, feelings of instability, lack of endurance, antalgic gait with instability, swelling, and limitation of motion."
The medical evidence of record indicates that the Veteran may experience some symptoms in his right leg and knee, to include pain and weakness, due to radiating pain from a nonservice-connected back disability.  See, e.g., March 2014 Dr. S.E.C. note (complaints of ongoing low back pain radiating down into the Veteran's right leg and right knee); January 2014 Dr. S.E.C. note (complaints of ongoing low back pain on the right side radiating into the right leg, with weakness in that leg with walking and Veteran cannot maintain much weightbearing on the right lower extremity).  

Further, the evidence of record indicates that Veteran's right knee symptoms may have worsened since his last VA examination.  Upon VA examination in October 2010, the Veteran reported only using a cane when necessary to ambulate.  However, an August 2013 Denver VAMC PACT Plus note includes the Veteran's complaints of right leg pain with frequent falls, and the practitioner noted the Veteran used walls and furniture to steady himself upon standing, but refused to use his cane or walker.  Upon the May 2014 videoconference hearing, the Veteran testified he used a cane, crutches, and walker as necessary to ambulate.  Further, upon VA examination in September 2011, the Veteran reported he could not walk up stairs without hanging onto the rail.  However, during the Mary 2014 videoconference hearing, the Veteran testified he has to rest after walking up only a half a flight of stairs before he could walk up the remainder of the flight.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected right knee osteoarthritis, status post right total knee replacement.

	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify any outstanding private treatment related to his right knee.  The AOJ should undertake appropriate development to obtain any outstanding relevant private treatment records, to include from Dr. S.E.C. at CHMG Family Medicine, and the pain specialist Dr. C.  See March 2014 Dr. S.E.C. treatment note.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding relevant VA treatment records, to include from the Cheyenne VAMC dated October 2010 to the present, and from the Denver VAMC dated March 2002 to March 2003, December 2007 to January 2009, July 2010 to March 2011, and October 2013 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current manifestations and severity of his service-connected right knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

To the extent possible, the examiner is asked to differentiate the current manifestations and severity of right knee symptoms attributable to the Veteran's service-connected right knee disability from right knee symptoms attributable to other conditions, to include a nonservice-connected low back disability.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

